Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2019 has been considered by the examiner.

Claim Objections
Claims 1-18 and 20-21 are objected to because of the following informalities:  In line 1 of claim 1 the numeral in parenthesis, “(10)”, is extraneous and confusing.  Similar numerals in parenthesis exist throughout the claims. In line 5 of claim 1 the parenthetical recitation of “data fusion” is confusing and unclear. Similar confusing and unclear parenthetical recitations exists throughout the claims.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically in line 2 of claim 10 (e.g. as part of subsystem (30)) is indefinite because "e.g." renders the claim indefinite because it is unclear whether the limitations following “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d).  Also, line 2 of claim 10 “subsystem” is indefinite because it is unclear whether the subsystems set for in claim 1 are referenced or an entirely different subsystem. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2007/0249945).

As per claim 1 Li et al depicts in figure 2 and discloses: A medical data processing computer system (10) comprising a first computer subsystem 202A - 202N; and a second computer subsystem 208, wherein said first computer subsystem 202A-202N, comprising: a plurality of further third computer subsystems 202A - 202N; each further third computer subsystem 202A - 202N being adapted for a single sensor 204 data processing; and said second computer subsystem 208 being adapted for joint data (data fusion) processing a plurality of the outputs { [0027] The two or more detectors 202 communicate their primary characterizations and confidence levels to a fusion module 210. The fusion module 210 generates a secondary characterization based on a combination of the primary characterizations.}, generated by said further third computer subsystems 202A - 202N, whereby at least part of said second computer subsystem 208 being further adapted for artificial intelligence based data processing { [0027] In certain examples, the primary characterizations are combined along with the corresponding confidence levels using a probabilistic fusion method to calculate a secondary characterization. [0031] & [0032] A computer-implemented probabilistic model i.e. artificial intelligence }.

As per claim 2 Li et al discloses: The computer system of claim 1, whereby at least one (and optionally essentially all) of said further third computer subsystems 202A - 202N being further adapted for artificial intelligence (machine learning-)based data processing. { [0027] In certain examples, the primary characterizations are combined along with the corresponding confidence levels using a probabilistic fusion method to calculate a secondary characterization. [0031] & [0032] A computer-implemented probabilistic model i.e. artificial intelligence }.

As per claim 5 Li et al discloses: The computer system of claim 1 being adapted in that one or more of said subsystems provide (as part of an overall control system (60) of said data computer system) (feedback) control signals to other subsystems (lower in the layers). { [0061] FIG. 7 is a schematic view illustrating an exemplary dual-level detection scheme. Sensors 700-706 provide signals to detectors 708-718, which characterize aspects of an arrhythmia (e.g., either VT or SVT and whether the rhythm is stable or unstable), [0048] & [0049] }

As per claim 6 Li et al depicts in figure 2 and discloses: The computer system of claim 1, provided in a (heterogeneous sensor 204 handling) system { [0026] Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, and a microphone } which further comprises a plurality of sensors 204 (of a different kind or type) (being part of a health monitoring platform), each of said sensors 204 separately being (wired and/or wireless) connected to one of said further third computer subsystems 202A - 202N, whereby optionally one or more of said sensors 204 also have (some) artificial intelligence (machine learning-)based data processing. { [0027] In certain examples, the primary characterizations are combined along with the corresponding confidence levels using a probabilistic fusion method to calculate a secondary characterization. [0031] & [0032] A computer-implemented probabilistic model i.e. artificial intelligence }.

As per claim 7 Li et al discloses: The computer system of claim 6, wherein at least part of said sensors 204 (such as but not limited to ECG, blood pressure, blood sugar or glucose content, blood oxygen content sensors 204) being adapted for monitoring a parameter of a human 100 or animal, preferably at least part of said sensors 204 are on or implanted in the body of said human 100 or animal. { [0026] Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, and a microphone }

As per claim 8 Li et al discloses: The computer system of claim 6, further comprising a fourth sub computer system 202A - 202N, being capable of computing in real-time at least one action (such as providing monitoring information and/or generating alarms and/or performing preventive measures) for the environment of said human 100 or animal , based on the output(s) of said second computer subsystem 208, optionally said a fourth sub computer system 202A - 202N is adapted for inputting dashboard information. { [0046] A pulmonary artery (PA) pressure can be recurrently or continuously monitored using a device such as a separate dedicated implantable Micro Electro Mechanical Sensor (MEMS)-based PA pressure sensor with a wireless communication link to a separate electronics unit of an IMD such as a pacer, defibrillator, or the like. & [0051] In one example, the fusion is performed in the IMD while the therapy decision is performed in an external device.}

As per claim 9 Li et al discloses: The computer system of claim 8, whereby (part of) said fourth sub computer system 202A - 202N being further adapted for artificial intelligence (machine learning-) based data processing. { [0027] In certain examples, the primary characterizations are combined along with the corresponding confidence levels using a probabilistic fusion method to calculate a secondary characterization. [0031] & [0032] A computer-implemented probabilistic model i.e. artificial intelligence }.

As per claim 10 Li et al discloses: The computer system of claim 6 further comprising (e.g. as part of subsystem 208) comprises one or more additional sub computer systems (layers) 202A - 202N, inputting personal info like genome data and/or biometric info; and/or alternatively electronically available literature sources, to perform further data enhancement operations. { [0036] In certain examples, the history of secondary characterizations is used as a portion of the patient's relevant history. Generally, patient indications typically include vital signs, arrhythmia history, or risk factors, such as weight, age, or family history. One or more of these indications can be retrieved from a patient database or from one or more sensors monitoring the patient. }

As per claim 11 Li et al depicts in figure 2 and discloses: The computer system of claim 10, whereby at least one (and optionally essentially all) of said one or more additional computer subsystems 202A - 202N are further adapted for artificial intelligence (machine learning-) based data processing. { [0027] In certain examples, the primary characterizations are combined along with the corresponding confidence levels using a probabilistic fusion method to calculate a secondary characterization. [0031] & [0032] A computer-implemented probabilistic model i.e. artificial intelligence }.

As per claim 12 Li et al depicts in figures 1-2 and discloses: A computer system comprising one or more general purpose processing elements, (related) memory components { figure 1 }, input means adapted for inputting sensorial signals and output means for outputting computed signals; computer system being adapted for (i) executing a plurality of single sensor data processing methods { [0026] FIG. 2 is a detailed schematic view illustrating portions of a system 200 that characterizes and records arrhythmia diagnosis and therapy. In the system 200, two or more detectors 202A, 202B, . . . , 202N are connected to one or more sensors 204. Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, and a microphone. Each detector 202 can include hardware and software to evaluate the one or more input signals from the one or more sensors 204 to characterize or classify an arrhythmia episode or a particular aspect of an arrhythmia episode }, (ii) a further (joint) data processing (data fusion) method on a plurality of the outputs { [0027] The two or more detectors 202 communicate their primary characterizations and confidence levels to a fusion module 210. The fusion module 210 generates a secondary characterization based on a combination of the primary characterizations.}, generated by each of said single sensor 204 data processing methods, and (iii) methods for computing output signals based on the outcome of said (joint) data processing (data fusion) method, whereby at least part of said further (joint) data processing (data fusion) method (and optionally one or more or essentially all of said single sensor 204 data processing methods being artificial intelligence (machine learning) based data processing. { [0027] In certain examples, the primary characterizations are combined along with the corresponding confidence levels using a probabilistic fusion method to calculate a secondary characterization. [0031] & [0032] A computer-implemented probabilistic model i.e. artificial intelligence }.

As per claim 13 Li et al discloses: The computer system of claim 11, wherein said artificial intelligence based data processing is being deep learning based data processing. { [0027] In certain examples, the primary characterizations are combined along with the corresponding confidence levels using a probabilistic fusion method to calculate a secondary characterization. [0031] & [0032] A computer-implemented probabilistic model i.e. artificial intelligence }.

As per claim 14 Li et al depicts in figures 1-2 discloses: A method of real-time health measuring which comprises applying a medical data processing computer system (10) comprising a first computer subsystem 202A - 202N; and a second computer subsystem 208, wherein said first computer subsystem 202A-202N, comprising: a plurality of further third computer subsystems 202A - 202N; each further third computer subsystem 202A - 202N being adapted for a single sensor 204 data processing; and said second computer subsystem 208 being adapted for joint data (data fusion) processing a plurality of the outputs, generated by said further third computer subsystems 202A - 202N, whereby at least part of said second computer subsystem 208 being further adapted for artificial intelligence based data processing or a computer system comprising one or more general purpose processing elements, (related) memory components, input means adapted for inputting sensorial signals and output means for outputting computed signals { [0026] FIG. 2 is a detailed schematic view illustrating portions of a system 200 that characterizes and records arrhythmia diagnosis and therapy. In the system 200, two or more detectors 202A, 202B, . . . , 202N are connected to one or more sensors 204. Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, and a microphone. Each detector 202 can include hardware and software to evaluate the one or more input signals from the one or more sensors 204 to characterize or classify an arrhythmia episode or a particular aspect of an arrhythmia episode }; computer system being adapted for (i) executing a plurality of single sensor 204 data processing methods, (ii) a further (joint) data processing (data fusion) method on a plurality of the outputs { [0027] The two or more detectors 202 communicate their primary characterizations and confidence levels to a fusion module 210. The fusion module 210 generates a secondary characterization based on a combination of the primary characterizations.}, generated by each of said single sensor 204 data processing methods, and (iii) methods for computing output signals based on the outcome of said (joint) data processing (data fusion) method, whereby at least part of said further (joint) data processing (data fusion) method (and optionally one or more or essentially all of said single sensor 204 data processing methods being artificial intelligence (machine learning) based data processing to process data, obtained from a plurality of sensors 204, of which at least part of said sensors 204 are adapted for (real-time) monitoring of a parameter of a human 100 or animal. { [0025] Typically, the transceiver 104 is located in close proximity to the patient 100. &  [0026] Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, and a microphone }

As per claim 15. Li et al depicts in figures 1-2 and discloses: The method of claim 14, which comprises generating at least (in real-time) one action for the environment of said human 100 or animal, based on the output of said computer system. { [0025] Typically, the transceiver 104 is located in close proximity to the patient 100. & [0026] Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, and a microphone }

As per claim 16 Li et al discloses: The method of claim 14, which comprises determining (when occurring) at least one physical problem of said human 100 and/or animal from (a combination of) a plurality of sensor 204 data, preferably determining (when occurring) a plurality of distinct physical problems. { [0025] Typically, the transceiver 104 is located in close proximity to the patient 100. & [0026] Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, and a microphone. Each detector 202 can include hardware and software to evaluate the one or more input signals from the one or more sensors 204 to characterize or classify an arrhythmia episode or a particular aspect of an arrhythmia episode. }

As per claim 17 Li et al depicts in figure 2 and discloses: The method of claim 14, which is a method for processing data, from a plurality of sensors 204, said method comprises the step of executing plurality of single sensor 204 data processing methods and a further (joint) data processing (data fusion) method on a plurality of the outputs, generated by each of said single sensor 204 data processing methods, at least one of said data processing method being artificial intelligence (machine learning) based data processing. { [0027] In certain examples, the primary characterizations are combined along with the corresponding confidence levels using a probabilistic fusion method to calculate a secondary characterization. [0031] & [0032] A computer-implemented probabilistic model i.e. artificial intelligence }.

As per claim 18 Li et al depicts in figures 1-2 and discloses: A non-transitory machine-readable storage medium storing a computer program product, operable on a processing engine, for executing any of the steps of the method of claim 17. { [0025] The transceiver 104 may be included within a personal computer or a specialized device, such as a programmer. In one example, the transceiver 104 is a hand-held device that is capable of being connected to a local computer 106. }

As per claim 20 Li et al depicts in figures 1-2 and discloses: A medical data database, compiled to be operable on a computer environment and adapted for being controlled accessible by the computer system of claim 1 comprising, for a plurality of users, a plurality of records, of which part are suited for storage of medical data of such user, each of said records being associated with a different type of sensor 204. { [0029] In certain examples, an independent weight is generated by the independent weight generator module 216. Typically, the independent weight represents a prior probability of a particular type of arrhythmia based on the patient's history in reference to a population domain. The independent weight generator module 216 calculates the independent weight by using a combination of patient indications, which may be provided by the detectors 202 or by an independent channel, such as user input; records from a population database 218 that correspond with the patient indications; and therapy history provided by the patient history module 212. In certain examples, the independent weight is used by the fusion module 210 when calculating the secondary (fused) characterization. }

As per claim 21 Li et al discloses: The medical data computer system (10) of claim 1 wherein the system is operably connected to a medical data database compiled to be operable on a computer environment and adapted for being accessible by said medical data computer system (10), comprising, for a plurality of users, a plurality of records, of which part are suited for storage of medical data of such user, each of said records being associated with a different type of sensor 204. { [0029] In certain examples, an independent weight is generated by the independent weight generator module 216. Typically, the independent weight represents a prior probability of a particular type of arrhythmia based on the patient's history in reference to a population domain. The independent weight generator module 216 calculates the independent weight by using a combination of patient indications, which may be provided by the detectors 202 or by an independent channel, such as user input; records from a population database 218 that correspond with the patient indications; and therapy history provided by the patient history module 212. In certain examples, the independent weight is used by the fusion module 210 when calculating the secondary (fused) characterization. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2007/0249945) in view of Zhang et al (US 2002/0165837)

As per claim 3 Li et al discloses: The computer system of claim 1, whereby said artificial intelligence based data processing being machine learning based data processing Regarding claim 3 Li et al is silent as to: neural networks (NN) and support vector machines (SVM).  With respect to claim 3 Zhang et al discloses: [0007] The shortcomings of neural networks can be overcome by using another type of learning machine--the support vector machine. In general terms, a support vector machine maps input vectors into high dimensional feature space through a non-linear mapping function, chosen a priori. In this high dimensional feature space, an optimal separating hyperplane is constructed. The optimal hyperplane is then used to determine perform operations such as class separations, regression fit, or density estimation.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the computer system of Li et al with neural networks (NN) and support vector machines (SVM) as taught by Zhang et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a computer system with neural networks (NN) and support vector machines (SVM) so as to analyze large amount of biomedical data and visual images. See [0005] of Zhang et al.

As per claim 4 Li et al discloses: The computer system of claim 3, wherein said machine learning based data processing being deep learning based data processing,  Regarding claim 4 Li et al is silent as to: neural networks.  With respect to claim 4 Zhang et al discloses: [0007] The shortcomings of neural networks can be overcome by using another type of learning machine--the support vector machine. In general terms, a support vector machine maps input vectors into high dimensional feature space through a non-linear mapping function, chosen a priori. In this high dimensional feature space, an optimal separating hyperplane is constructed. The optimal hyperplane is then used to determine perform operations such as class separations, regression fit, or density estimation.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the computer system of Li et al with neural networks as taught by Zhang et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a computer system with neural networks so as to analyze large amount of biomedical data and visual images. See [0005] of Zhang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd